DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 85-109 filed on 09/18/2020 are pending and under consideration.

Priority
	The examiner notes the present application is a non-provisional that claims benefit of the provisional application 62/816,692.

Information Disclosure Statement
	Non-patent literature references Cite No. 03-08 (09/18/2020 IDS) and 018-021 (05/08/2020 IDS) cite to “co-pending applications”. It is noted 37 CFR 1.98(a)(2)(iii) requires a copy of a pending U.S. application that is being cited in an IDS if the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.). In the present application, applicant has provided materials corresponding to the “co-pending applications” and those materials have been considered.
If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material. See 37 CFR 1.98(a)(1)(iv) and MPEP 609.04(a). Office Actions and Remarks in response to Office Actions that are part of the prosecution history of the cited applications but for which copies of the materials have not 
It is noted that when citing to a pending U.S. patent application that has been published under 35 U.S.C. 122(b) (eighteen-month publication), the USPTO prefers that the citation be to the patent application publication (by publication number) rather than to the application itself (by application number).
	
	The materials provided for the PCT application cited on the 8/18/2020 IDS have been considered.

	Note, foreign patent document Cite No. 037 (i.e., WO-2009152928-A2) cited in the 05/08/2020 IDS was not considered because it was not in an English translation.

	Note, the listing of references in the specification (see para [00104], [00121], [00124], [00131], [00134], [00145], [00157], and [00264]) is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [00262] of the specification filed on 03/10/2020 appears to be deleted but is not properly annotated as being deleted in the specification filed on 09/18/2020; 
Paragraph [00263] of the specification filed on 03/10/2020 appears to have been amended to the end of paragraph [00261] of the specification filed on 09/18/2020; and
Paragraph [00261] of the specification filed on 09/18/2020 contained a grammatic error, i.e., the need of a space after the sentence stating SEQ ID NO: 1. The sentence should read “…/3SpC3. Sample…”.
The use of the term Illumina (see para [00157]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 85 is objected to because of the claim recites “said tag” (line 7), presumably in reference to “an optically detectable tag” (line 4) stated in element (a) of claim 85 and claim 88 (line 15). It is suggested the applicant uses the same terminology when referring to a particular claim element.
Appropriate correction is required.

Claim Interpretation
	Regarding claim 85, element (a) recites “providing a tagged bead comprising…”. Subsequently, element (c) recites “conducting said chemical reaction on an analyte in the presence of said tagged bead”. However, the claim does not include an active step of providing an analyte in the presence of said tagged bead. The claim will be interpreted as requiring the presence of an analyte with the tagged bead during the step of conducting the chemical reaction.
Regarding claim 85, element (a) recites “an optically detectable tag” (line 4) without any further limitation and/or explicit definition in the specification to being “optically detectable”. Therefore, “an optically detectable tag” will be interpreted as any tag or molecules attached thereto having the ability to emit a signal (e.g., biotin tag interacting with a streptavidin-conjugated fluorophore) and that signal may be measured by any means (e.g., by machinery, assays, the human eye, etc.).
Regarding claim 85, element (a) recites “substantially unreactive” (line 6) without any further limitation or explicit definition in the specification. Therefore, “substantially unreactive” will be interpreted as being reactive and/or unreactive at any point or continuously during a chemical reaction.
	Regarding claim 85, element (b) recites “detecting one or more signals indicative of said tag” without any further limitation and/or explicit definition in the specification to “indicative”. Therefore, “detecting one or more signals indicative of said tag” will be interpreted as detecting one or more signals having a direct or indirect influence from said tag.
	Regarding claim 87, the claim recites “a base” (line 12) without any further limitation and/or explicit definition in the specification to the term. Therefore, “a base” will be interpreted as any nucleic acid base, analogue base or derivatives thereof.
	Regarding claim 91, the claim recites “conditions sufficient to generate said nucleic acid probe comprising said one or more modifications” without any further limitation and/or explicit definition in the specification to the phrase. Therefore, the phrase will be interpreted as any condition (i.e., physical, 
	Regarding claim 102, the claim recites “to a sequence common to said plurality of primers” without any further limitation and/or explicit definition in the specification to “to a sequence common to”. Therefore, the phrase will be interpreted as any common sequence (i.e., being part of the same sequence or oligonucleotide, etc.) the two sequences may express or be a part of.
Regarding claim 104, the claim recites “subsequent to (a), partitioning said tagged bead in a partition among a plurality of partitions”. The claim will be interpreted as partitioning said tagged bead any step subsequent to element (a).
	Regarding claim 108, the claim recites “a stimulus” (line 3 and 4) without any further limitation and/or explicit definition in the specification to the term. Therefore, the term will be interpreted as any chemical, physical, thermal, electrical means and/or human interaction.
Regarding claim 109, the claim recites “wherein said chemical reaction comprises polymerase chain reaction (PCR)”. One of ordinary skill in the art would recognize in order to conduct PCR, key ingredients (i.e., polymerase, primers, nucleotides, buffers, etc.) are required, at which none are provided in the claim or that to which it depends on (claim 85). Given the scope of the instant claim and claim 85, the claim will be interpreted as having the necessary key ingredients associated with conducting said chemical reaction, whether it be successful or not.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 85-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 85, the claim recites “substantially unreactive”. It is unclear to what extent substantially unreactive entails, e.g., is a certain percentage (10, 20, 30, or 40 percent) of the molecule unreactive or during a certain part of the chemical reaction is the molecule unreactive while during others it is reactive.
Note, claims 86-109 are unclear for the same reason due to dependency to claim 85.
Regarding claims 89, the claim recites “said nucleic acid probe comprises a fluorophore at a 3’ end”. It is unclear whether the fluorophore attached to the 3’-end is the fluorescent tag, optically detectable tag or a separate moiety. 
Note, claim 90 is unclear for the same reason due to dependency to claim 89.
	Regarding claim 94, the claim recites “a carbon spacer or a biotin molecule at a 3’ end, an inverted terminal base at a 3’ end, and an unlocked nucleic acid”. The use of “or” renders the claim unclear as to what moieties are considered to be part of the group (e.g., does the group only consist of a carbon spacer or a biotin molecule at a 3’ end and the remaining two elements—inverted terminal base at a 3’ end and an unlocked nucleic acid—are required to be a part of the probe or can the moiety be any one of the four) and whether the claim requires the nucleic acid probe to comprise an inverted base at a 3’ end and an unlocked nucleic acid.
	Regarding claim 106, the claim recites “determining a parameter of said partition or contents thereof based on said one or more signals, wherein said parameter is selected from the group consisting 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 101 and 106 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite “determining a parameter”, which is an abstract idea in the form of a mental step/process. The step of determining a parameter broadly encompasses looking at assay data, which can be performed by considering data. 
This judicial exception is not integrated into a practical application because the claims do not involve: improvements to any technology or technical field; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements do not add a meaningful limitation to the abstract idea as they are merely known components for conducting microfluidic assays (see US 20150005199 A1, para [0102], [0120] and [0241]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 85-88, 91-93, 95, 96, 98-100, 104, 105, and 107-109 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20160115473 A1). 
Regarding claim 85, Kim teaches a method (para [0040]) comprising: providing a tagged bead (para [0127], [0132] and [0177]) comprising a nucleic acid binding sequence (Fig. 1A, item 103) and a nucleic acid probe (Fig. 1A, item 105) that hybridizes to the nucleic acid binding sequence (para [0117]), wherein said nucleic acid probe comprises an optically detectable tag (Fig. 1A, item 108 corresponding to a fluorescent tag) and one or more modifications (Fig. 1A, item 106 corresponds to a moiety blocking nuclease activity) that render said nucleic acid probe coupled to said tagged bead substantially unreactive during amplification (i.e., during the amplification reaction, the moiety blocks nuclease activity from interacting with the nucleic acid probe region) (Fig. 2C and 3) (see Fig. 1A, 2C and 3 and para [0111], [0117], [0119], [0120], [0127], [0132], [0135], [0177] and [0220]);

Kim teaches conducting amplification on an analyte (Fig. 2C and 3, item 300) in the presence of said tagged bead (see Fig. 2C and 3).
Regarding claim 86, Kim teaches the method of claim 85 as discussed above. 
Kim teaches prior to providing a tagged bead, hybridizing said nucleic acid probe to said nucleic acid binding sequence to generate said tagged bead (see Fig. 1A, 2C and 3). An artisan in the field would readily understand, prior to providing the tagged bead, one to initially generate a tagged bead comprising the nucleic acid probe hybridized to said nucleic acid binding sequence. Therefore, Kim inherently encompasses the limitations of the instant claim.
Regarding claim 87, Kim teaches the method of claim 85 as discussed above. 
Kim teaches said nucleic acid probe comprises a base that is mismatched with a base of said nucleic acid binding sequence when said nucleic acid probe is hybridized to said nucleic acid binding sequence (see para [0120]).
Regarding claim 88, Kim teaches the method of claim 85 as discussed above. 
Kim teaches said optically detectable tag comprises a fluorescent tag (see Fig. 1A, item 108 and para [0135] and [0144]-[0149]).
Regarding claim 91, Kim teaches the method of claim 85 as discussed above. 
Kim teaches prior to providing a tagged bead, subjecting a nucleic acid molecule to conditions sufficient to generate said nucleic acid probe comprising said one or more modifications (see Example 1, Fig. 1A and para [0135]). An artisan would readily understand, prior to providing said tagged bead comprising the modified nucleic acid probe, one had to synthesize and/or design the modified nucleic acid probe first. Therefore, Kim inherently encompasses the limitations of the instant claim.
Regarding claim 92, Kim teaches the method of claim 85 as discussed above. 

Regarding claim 93, Kim teaches the method of claim 85 as discussed above. 
Kim teaches said one or more modifications are a modified sugar moiety (see para [0153] and [0154]).
Regarding claims 95 and 96, Kim teaches the method of claim 85 as discussed above. 
Kim teaches step (b) is performed prior to (c), and step (b) is performed subsequent to (c) (see para [0222]). Here, Kim teaches after each cycle of PCR, samples are excited and the corresponding fluorescent emission signals are acquired (para [0222]). Therefore, after the first cycle, the emission signal is acquired subsequent to conducting the chemical reaction corresponding to the first cycle and the same emission signal is acquired prior to conducting the second cycle.
Regarding claim 98, Kim teaches the method of claim 85 as discussed above. 
Kim teaches said tagged bead comprises a nucleic acid barcode molecule (see Fig. 1A, item 102 and para [0128]).
Regarding claim 99, Kim teaches the method of claim 98 as discussed above. 
Kim teaches said nucleic acid barcode molecule comprises said nucleic acid binding sequence (see Fig. 1A, item 102 and 103 and para [0111] and [0128]). Here, Fig. 1A and para [0111] teaches the regions comprising the nucleic acid binding sequence (item 103) and tag/index (item 102) are litigated (i.e., joined to form a single sequence) and because the two are part of the same embodiment, the tag/index comprises the nucleic acid binding sequence.
Regarding claim 100, Kim teaches the method of claim 98 as discussed above. 
Kim teaches said tagged bead comprises a molecule (Fig. 1A, item 104) comprising said nucleic acid binding sequence (item 103) hybridized to said nucleic acid probe (item 105), where said molecule is different from said nucleic acid barcode molecule (item 102) (see Fig. 1A). 
Regarding claims 104 and 105, Kim teaches the method of claim 85 as discussed above. 
Kim teaches subsequent to providing said tagged bead, partitioning said tagged bead in droplets (see para [0193]). Here, Kim teaches conducting PCR within droplets of an oil-water emulsion.
Regarding claim 107, Kim teaches the method of claim 85 as discussed above. 
Kim teaches subsequent to providing said tagged bead, co-partitioning said tagged bead with said analyte in droplets (see para [0193]). Here, Kim teaches conducting PCR within droplets of an oil-water emulsion which comprises a template/analyte.
Regarding claim 108 and 109, Kim teaches the method of claim 85 as discussed above.
Kim teaches using real-time PCR (i.e., chemical reaction) wherein each cycle is thermally controlled (i.e., thermal stimulus) to initiate subsequent cycles (see Example 2 and para [0222]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 85, 101 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160115473 A1).
It is noted that claim 85 is anticipated by Kim. The claim is also rendered obvious as encompassing the embodiments of claims 101 and 102.
Regarding claims 85, 101 and 102, Kim teaches a method (para [0040]) comprising: providing a tagged bead (para [0127], [0132] and [0177]) comprising a nucleic acid binding sequence (Fig. 1A, item 103) and a nucleic acid probe (Fig. 1A, item 105) that hybridizes to the nucleic acid binding sequence (para [0117]), wherein said nucleic acid probe comprises an optically detectable tag (Fig. 1A, item 108 corresponds to a fluorescent tag) and one or more modifications (Fig. 1A, item 106 corresponds to a moiety blocking nuclease activity) that render said nucleic acid probe coupled to said tagged bead substantially unreactive during a chemical reaction (Fig. 2C and 3) (see Fig. 1A, 2C and 3 and para [0111], [0117], [0119], [0120], [0127], [0132], [0135], [0177] and [0220]);
Kim teaches using a detector to detect one or more signals indicative of said tag of said tagged bead (see para [0033]); and
Kim teaches conducting said chemical reaction on an analyte (Fig. 2C and 3, item 300) in the presence of said tagged bead (see Fig. 2C and 3).

However, Kim does teach PCR with fluorescently labeled probes and subsequent to each PCR cycle, fluorescent emission signals are acquired (see Example 2). In the occurrence where template/target nucleic acid sequences hybridize with fluorescently labeled probes, the signals acquired from fluorescent emission is indicative of presence or absence of the target. Therefore, an artisan could interpret determining the presence or absence of said target based off the fluorescent signals to be a parameter.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to use the fluorescent signals acquired from probes during the PCR reaction to determine the parameter of template/target-to-probe hybridization. An artisan in the field would readily appreciate the ability to determine the presence or absence of template/target-to-probe hybridization from acquiring fluorescent signals emitted during the reaction for characterization and validation.
	Regarding claim 102, Kim teaches said nucleic acid probe comprises (Fig. 1A, item 105) a probe sequence configured to hybridize to a sequence (item 103) common to said plurality of primers (item 101) (see para [0111]). Here, the sequence (item 103) is common to the primer sequence (item 101) by being part of the same hairpin probe and share the common feature of a tag sequence (item 102).
	Kim falls silent to teach said tagged bead comprises a plurality of primers and wherein said parameter is a concentration of said plurality of primers on said tagged bead.
	However, Kim does teach the probe comprises a primer sequence region (item 101) and further teaches the probe can be attached to beads as discussed above. An artisan in the field would appreciate when functionalizing a bead with said probe, the bead comprises a plurality of probes and therefore, comprise a plurality of primers. Furthermore, by determining the presence or absence of labeled probes from acquired fluorescent signals, one would recognize the concentration of primers attached to the bead 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application the emitted fluorescent signals could be used to determine the concentration of primers as reflected by their participation in the reaction. An artisan in the field would readily appreciate the ability to further characterize a complex comprising multiple molecules and assays.

Claims 85, 89 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160115473 A1) in view of Fan (US 20110143340 A1).
It is noted that claim 85 is anticipated by Kim. The claim is also render obvious as encompassing the embodiments of claims 89 and 90.
Regarding claims 85, 89 and 90, Kim teaches a method (para [0040]) comprising: providing a tagged bead (para [0127], [0132] and [0177]) comprising a nucleic acid binding sequence (Fig. 1A, item 103) and a nucleic acid probe (Fig. 1A, item 105) that hybridizes to the nucleic acid binding sequence (para [0117]), wherein said nucleic acid probe comprises an optically detectable tag (Fig. 1A, item 108 corresponding to a fluorescent tag) and one or more modifications (Fig. 1A, item 106 corresponds to a moiety blocking nuclease activity) that render said nucleic acid probe coupled to said tagged bead substantially unreactive during a chemical reaction (Fig. 2C and 3) (see Fig. 1A, 2C and 3 and para [0111], [0117], [0119], [0120], [0127], [0132], [0135], [0177] and [0220]);
Kim teaches using a detector to detect one or more signals indicative of said tag of said tagged bead (see para [0033]);
Kim teaches conducting said chemical reaction on an analyte (Fig. 2C and 3, item 300) in the presence of said tagged bead (see Fig. 2C and 3); and

Kim falls silent to teach said nucleic acid probe comprises a fluorophore at a 3’ end and said fluorophore is in addition to said fluorescent tag.
While Kim does not teach a 3’ end fluorophore, an artisan would readily appreciate the exchange of moieties on either 5’ or 3’ end. The suggested modification would have a reasonable expectation of success as the transition from a 5’-end tag to a 3’-end tag would not drastically change the outcome of the assay.
Fan teaches method of detecting and isolating nucleic acids from samples using oligonucleotide probes (see Abs and Example 2).
Fan teaches oligonucleotide probes containing fluorophores at the 3’ end (see Example 2); and
Fan teaches dual-labeled oligonucleotide probes (i.e., TaqMan) containing 3’-end and 5’-end fluorophores (see Example 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the moiety pair used in the method of Kim with the moiety pair taught by Fan as an artisan would appreciate the functionalization and characterization of oligonucleotide probes as they relate to molecule detection. The suggested modification would have reasonable expectancy of success as the two groups (i.e., quencher/fluorophore and fluorophore/fluorophore) are functionally equivalent as they both quench the signal emitted by a fluorophore and are used for analyte detection.  

Claims 85 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160115473 A1) in view of Hindson (US 20150005199 A1).
It is noted that claim 85 is anticipated by Kim. The claim is also render obvious as encompassing the embodiments of claim 97.
Regarding claims 85 and 97, Kim teaches a method (para [0040]) comprising: providing a tagged bead (para [0127], [0132] and [0177]) comprising a nucleic acid binding sequence (Fig. 1A, item 103) and a nucleic acid probe (Fig. 1A, item 105) that hybridizes to the nucleic acid binding sequence (para [0117]), wherein said nucleic acid probe comprises an optically detectable tag (Fig. 1A, item 108 corresponds to a fluorescent tag) and one or more modifications (Fig. 1A, item 106 corresponds to a moiety blocking nuclease activity) that render said nucleic acid probe coupled to said tagged bead substantially unreactive during a chemical reaction (Fig. 2C and 3) (see Fig. 1A, 2C and 3 and para [0111], [0117], [0119], [0120], [0127], [0132], [0135], [0177] and [0220]);
Kim teaches using a detector to detect one or more signals indicative of said tag of said tagged bead (see para [0033]); and
Kim teaches conducting said chemical reaction on an analyte (Fig. 2C and 3, item 300) in the presence of said tagged bead (see Fig. 2C and 3).
Kim falls silent to teach said tagged bead comprises a gel bead.
Hindson teaches methods for nucleic acid processing using gel beads comprising nucleic acid probes for PCR amplification (see para [0271] and Fig. 1B).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to substitute the bead of Kim with the gel bead taught by Hindson. One would be motivated to make the modification as gel beads are known in the art to be readily functionalized with nucleic acid probes and various molecules that make them suitable candidates for PCR amplification. The suggested modification would have a reasonable expectancy of success as both references relate to functionalization of beads for nucleic acid analysis.

Claims 85, 101 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160115473 A1) in view of Jouvenot (US 20140171341 A1).

Note, claims 101 and 102 are alternatively rejected in view of an alternative embodiment of the claim.
Regarding claims 85, 101 and 102, Kim teaches a method (para [0040]) comprising: providing a tagged bead (para [0127], [0132] and [0177]) comprising a nucleic acid binding sequence (Fig. 1A, item 103) and a nucleic acid probe (Fig. 1A, item 105) that hybridizes to the nucleic acid binding sequence (para [0117]), wherein said nucleic acid probe comprises an optically detectable tag (Fig. 1A, item 108 corresponds to a fluorescent tag) and one or more modifications (Fig. 1A, item 106 corresponds to a moiety blocking nuclease activity) that render said nucleic acid probe coupled to said tagged bead substantially unreactive during a chemical reaction (Fig. 2C and 3) (see Fig. 1A, 2C and 3 and para [0111], [0117], [0119], [0120], [0127], [0132], [0135], [0177] and [0220]);
Kim teaches using a detector to detect one or more signals indicative of said tag of said tagged bead (see para [0033]);
Kim teaches conducting said chemical reaction on an analyte (Fig. 2C and 3, item 300) in the presence of said tagged bead (see Fig. 2C and 3); and
Kim teaches said nucleic acid probe comprises (Fig. 1A, item 105) a probe sequence configured to hybridize to a sequence (item 103) common to said plurality of primers (item 101) (see para [0111]). Here, the sequence (item 103) is common to the primer sequence (item 101) by being part of the same hairpin probe and share the common feature of a tag sequence (item 102).
Kim falls silent to teach determining a concentration of said plurality of primers (i.e., the parameter) on said tagged bead based on said one or more signals.
Jouvenot teaches a method of using fluorescently labeled probes and further teaches fluorescence intensity data is indicative of primer concentration (Fig. 11 and para [0021]).
.

Claims 85 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160115473 A1) in view of Carr (US 20050226129 A1).
It is noted that claim 85 is anticipated by Kim. The claim is also render obvious as encompassing the embodiments of claim 103.
Regarding claims 85 and 103, Kim teaches a method (para [0040]) comprising: providing a tagged bead (para [0127], [0132] and [0177]) comprising a nucleic acid binding sequence (Fig. 1A, item 103) and a nucleic acid probe (Fig. 1A, item 105) that hybridizes to the nucleic acid binding sequence (para [0117]), wherein said nucleic acid probe comprises an optically detectable tag (Fig. 1A, item 108 corresponds to a fluorescent tag) and one or more modifications (Fig. 1A, item 106 corresponds to a moiety blocking nuclease activity) that render said nucleic acid probe coupled to said tagged bead substantially unreactive during a chemical reaction (Fig. 2C and 3) (see Fig. 1A, 2C and 3 and para [0111], [0117], [0119], [0120], [0127], [0132], [0135], [0177] and [0220]);
Kim teaches using a detector to detect one or more signals indicative of said tag of said tagged bead (see para [0033]); and
Kim teaches conducting said chemical reaction on an analyte (Fig. 2C and 3, item 300) in the presence of said tagged bead (see Fig. 2C and 3).
Kim does not teach determining a size of said tagged bead based on said one or more signals.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Kim with the analysis taught by Carr as an artisan in the field would readily appreciate the ability to further characterize functionalized particles, including beads. The suggested modification would have a reasonable expectancy of success as both references are in the field of using optically detectable particles and sample analysis.

Claims 85 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160115473 A1) in view of Hindson (US 20130302792 A1).
It is noted that claim 85 is anticipated by Kim. The claim is also render obvious as encompassing the embodiments of claim 106.
Regarding claims 85 and 106, Kim teaches a method (para [0040]) comprising: providing a tagged bead (para [0127], [0132] and [0177]) comprising a nucleic acid binding sequence (Fig. 1A, item 103) and a nucleic acid probe (Fig. 1A, item 105) that hybridizes to the nucleic acid binding sequence (para [0117]), wherein said nucleic acid probe comprises an optically detectable tag (Fig. 1A, item 108 corresponds to a fluorescent tag) and one or more modifications (Fig. 1A, item 106 corresponds to a moiety blocking nuclease activity) that render said nucleic acid probe coupled to said tagged bead substantially unreactive during a chemical reaction (Fig. 2C and 3) (see Fig. 1A, 2C and 3 and para [0111], [0117], [0119], [0120], [0127], [0132], [0135], [0177] and [0220]);
Kim teaches using a detector to detect one or more signals indicative of said tag of said tagged bead (see para [0033]);

Kim teaches subsequent to providing said tagged bead, partitioning said tagged bead in a droplet among a plurality of droplets (see para [0193]).
Kim falls silent to teach determining a size of said partition.
Hindson teaches droplet-based assays and methods thereof.
Further, Hindson teaches physical parameters (i.e., volume and shape) of droplets tested for amplification can affect fluorescence signals (see para [0011]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Kim with the analysis taught by Hindson as an artisan would readily appreciate the ability to obtain information (i.e., parameters) related to a given sample that allows for optimization and characterization. The suggested modification would have a reasonable expectancy of success as both references are in the field of droplet-based assays and nucleic acid analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571)270-3574. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAILEY J O'SHEA/Patent Examiner, Art Unit 1635                                                                                                                                                                                                        
/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634